Citation Nr: 0308108	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  93-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder, for the period from 
December 9, 1988 through March 4, 1991.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to February 
1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a 1989 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which confirmed a 10 percent evaluation 
for post traumatic stress disorder (PTSD), and denied a 
temporary total hospitalization rating based upon a period of 
hospitalization from February 6th to March 1st, 1989.  In 
September 1990, the Board remanded this case for additional 
evidentiary development.  

By an April 1991 rating decision, the RO increased an 
evaluation for PTSD from 10 percent to 30 percent, effective 
December 9, 1988; granted a temporary total hospitalization 
rating, effective from February 6th to March 1st, 1989 
(thereby rendering that temporary total hospitalization issue 
moot); and, after termination of that temporary rating, 
increased the 30 percent evaluation for PTSD to 50 percent, 
effective March 5, 1991.  

In a rating decision dated December 2002, the RO increased 
the veteran's evaluation for his PTSD to 100 percent, 
effective March 5, 1991, constituting a complete grant of 
benefits sought for PTSD from that date.  Therefore, the only 
increased rating claim period still on appeal is for the time 
period December 9, 1988, to March 4, 1991.  The veteran 
received a hearing at the RO in August 1989.


FINDING OF FACT

For the period from December 9, 1988 through March 5, 1991, 
the veteran's PTSD was manifested by considerable impairment 
in the ability to establish and maintain effective and 
favorable relationships with people, and considerable 
industrial impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 50%, but no higher, for the 
veteran's PTSD, for the time period December 9, 1988, through 
March 4, 1991, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9400, 9411 
(1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed December 1989 
rating action, and were provided a Statement of the Case 
dated February 1990, as well as numerous Supplemental 
Statements of the Case, most recently dated April 2001 and 
December 2002, as well as Board remands dated September 1990 
and April 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The Supplemental Statement of the Case sent to 
the veteran in April 2001 explained the veteran's rights 
under the VCAA.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded an examination during the 
course of this claim, dated January 1989.  The veteran has 
been afforded numerous opportunities to present information 
in support of his case, and has indicated that all such 
relevant information has been obtained.  The veteran received 
a hearing before the RO in August 1989.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
specific notice as to which party will get which evidence has 
been given, as all the evidence has been obtained, the Board 
can proceed.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

The veteran received a VA examination in January 1989.  The 
report of that examination indicates, in relevant part, that 
the veteran reported experiencing insomnia with nightmares 
and repetitive dreams.  The veteran was noted to be on no 
psychotropic medication.

Upon examination, the veteran was found to be oriented to 
time, place, and person, showed no evidence of thought 
disorder, and no overt delusions or hallucinations.  He was 
of average or slightly above intelligence with an appropriate 
fund of information.  He was articulate and had no symptoms 
of memory impairment.  He continued to experience flashbacks, 
nightmares, insomnia, and hypervigilance.  The examiner noted 
that most disruptive to his ability to be employed was his 
irritability and outbursts of anger.  The examiner's 
impression was of chronic post traumatic disorder.  The 
examiner indicated that social and industrial impairment was 
considered considerable, and prognosis for any significant 
improvement seemed poor.  The veteran indicated that he had 
attempted to benefit from all treatment modalities that had 
been offered by a variety of VA hospitals, none of which had 
been significant in ameliorating his symptoms.

The veteran was hospitalized at a private facility from 
January through February 1989.  Discharge summary from that 
hospitalization noted that the veteran, upon admission, was 
unclean, cooperative, apprehensive, and anxious.  Orientation 
and memory were intact.  Speech was coherent and organized in 
thinking.  He was pessimistic, with a thought content of 
diminished interest, feelings of failure, hopelessness, self-
pity, and homicidal ideas.  He presented visual and auditory 
hallucinations.  It was noted that on the ward, the veteran 
had been oriented, coherent, relevant, and organized in 
thinking, and exhibited no overt symptoms of psychosis or any 
perceptual disturbances, although he claimed he heard voices 
occasionally.  He initially appeared depressed and was 
tearful during the initial interview.  He had episodes of 
disruptive and angry outbursts.  He was prescribed medication 
for his depression and to control his temper.  While in the 
hospital, he was involved in several types of group therapy.  
He improved, and seemed in good control of his temper, seemed 
stable, not depressed, and had no suicidal or homicidal 
ideation when discharged.  Level of improvement was 
considered fair.  The veteran's admission diagnoses were of 
PTSD and borderline personality disorder.  The veteran final 
discharge diagnosis was of major depression, recurrent, 
moderate, without psychosis.

The veteran was hospitalized at a VA facility from February 
to March 1989, with diagnoses of dysthymia, PTSD by history, 
mixed personality disorder, and an inguinal lymph node tumor.  
One record notes that the veteran was admitted after being 
discharged from a private facility due to inappropriate 
behavior.  The veteran complained of anxiety, insomnia, 
nightmares, symptoms of social withdrawal, lack of enjoyment 
of wife, and poor motivation.  He also complained of audio 
and visual hallucinations.  He admitted to difficulty 
handling stress and having poor impulse control.

Upon admission, the veteran was noted to be casually dressed 
and neatly groomed.  His mood was anxious.  His affect was 
expressive.  His speech was circumstantial.  There was no 
evidence of loosening of associations or evidence of 
psychosis.  He did express hostility to the VA system, and 
the feeling of paranoia of others watching him.  The veteran 
reported flashbacks to service events, and indicated that he 
felt he could not keep a job due to his flashbacks and 
paranoia, which he felt were caused by his combat 
experiences.  No hallucinations occurred during the entrance 
examination.  His memory and other cognitive skills were 
intact.  The veteran's psychological testing revealed no 
evidence of a major mental disorder except dysthymia.  It did 
reveal evidence of a cluster C personality disorder with 
avoidant passive aggressive and dependent features.  It was 
felt that the veteran did not need psychotropic 
pharmacotherapy, and thus he was treated with inpatient 
psychotherapy only, with which he did reasonably well.  The 
examiner noted that a great deal of interest in possible VA 
compensation was identified and this was useful material for 
discussion during hospitalization.  The veteran was 
discharged to receive follow up care at a private mental 
health center.  Group or individual psychotherapy was 
recommended, without medication.

A report of consultation dated February 1989 indicates that 
the veteran was administered two tests, the MMPI and the 
MCMI.  The MMPI was considered invalid, and there appeared to 
be an exaggeration of his perceived symptoms.  The MCMI 
profiles were not consistent with either a PTSD or an 
Antisocial personality disorder.  They were consistent with 
the Cluster C personality features, principally avoidant, 
dependent, and passive aggressive.  There was no indication 
of a thought disorder.  Diagnostic impression was of Cluster 
C personality: avoidant, passive-aggressive, and dependent 
features.

February 1989 inpatient treatment notes proposed that PTSD be 
ruled out, and opined that the veteran might be malingering 
for financial gain.  The veteran was also found to probably 
have an antisocial personality disorder.  It was noted that 
the veteran attended occupational and recreational therapy 
while in the hospital.

The veteran received a hearing at the RO in August 1989.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran indicated he had trouble holding a job mainly due 
to his paranoia.  He also reported having trouble being 
around a lot of people or in a confined area.  The veteran 
indicated that he had trouble with nervousness.  The veteran 
reported that he had nightmares about Vietnam, and had 
trouble watching certain military TV shows.  The veteran 
recalled being diagnosed in service with obsessive-compulsive 
disorder.  The veteran also reported problems with audio and 
visual hallucinations.

The veteran received a comprehensive examination on March 5, 
1991, for his PTSD, from which time it is noted that the 
veteran has been awarded a 100% evaluation for his PTSD.


The Law and Analysis

As noted, it is maintained that the 30 percent evaluation 
assigned for the veteran's PTSD, from for the period from 
December 9, 1988 through March 4, 1991, is not adequate.  
Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, as noted 
above, the only time period in question is that from December 
9, 1988 through March 4, 1991.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that the 
findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the veteran's service-connected PTSD, 
from December 9, 1988 through March 4, 1991, was rated under 
38 C.F.R. § 4.132, Diagnostic Code 9411, for PTSD.  That code 
provided that PTSD should be rated under the general rating 
formula for psychoneurotic disorder.  Under the general 
rating formula for evaluating psychoneurotic disorders, a 30 
percent disability rating contemplated a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher or 50 percent 
disability rating was assigned when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher or 70 percent 
disability rating was warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
or 100 percent schedular evaluation was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; and the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400.

Taking into account all relevant evidence, the Board finds 
that the veteran's PTSD, from December 9, 1988, March 4, 
1991, would be more properly rated as 50 percent disabling.  
In this regard, the Board finds probative the opinion 
contained in the report of the veteran's January 1989 VA 
examination, which indicated that the veteran's social and 
industrial impairment was considerable, and prognosis for any 
significant improvement seemed poor.

However, the Board finds that the veteran's level of 
disability at that time, due to his PTSD, did not rise to the 
level of severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
with psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, such that a 70 percent rating would be 
warranted.  In this regard, the Board notes that several 
treatment records from this time period show little to no 
PTSD symptomatology, and a possible diagnosis of malingering.  
Further, the Board notes that, during this time period, the 
veteran was also diagnosed with a personality disorder, to 
which many of his symptoms were attributed, and for which 
service connection cannot be granted.  The Board specifically 
points out that, while the veteran's admission diagnoses upon 
admission to a private hospital in January 1989 were of PTSD 
and borderline personality disorder, the veteran's discharge 
diagnosis from early February 1989 was only of major 
depression, recurrent, moderate, without psychosis, with no 
PTSD diagnosis noted.  Therefore, the Board finds that the 
level of symptomatology for this time period does not rise to 
the level of a severe impairment in the ability to establish 
and maintain effective relationships or a severe impairment 
in the ability to obtain or retain employment, due to the 
veteran's PTSD symptomatology alone, such that a 70 percent 
rating would be warranted.


ORDER

Entitlement to an evaluation of 50 percent for post traumatic 
stress disorder, for the period from December 9, 1988 through 
March 4, 1991, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



